Case 8:21-cv-01612-KKM-TGW Document 21 Filed 09/13/21 Page 1 of 5 PageID 163
Case 8:21-cv-01612-KKM-TGW Document 21 Filed 09/13/21 Page 2 of 5 PageID 164




                                     2
Case 8:21-cv-01612-KKM-TGW Document 21 Filed 09/13/21 Page 3 of 5 PageID 165




                                     3
Case 8:21-cv-01612-KKM-TGW Document 21 Filed 09/13/21 Page 4 of 5 PageID 166




                                     4
Case 8:21-cv-01612-KKM-TGW Document 21 Filed 09/13/21 Page 5 of 5 PageID 167




                                     5
